FILED
                           NOT FOR PUBLICATION                                 JAN 08 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MOHINDER SINGH,                                  No. 12-15242

              Plaintiff - Appellant,             D.C. No. 3:10-cv-00567-ECR-
                                                 WGC
  v.

REX REED, Administrator of the                   MEMORANDUM*
Offender Management Division;
ROGELIO A. HERRERA; JACK
PALMER, Warden; HOWARD
SKOLNIK, Director, NDOC; CRONE,
Caseworker CCSI,

              Defendants - Appellees.


                  Appeal from the United States District Court
                           for the District of Nevada
               Edward C. Reed, Jr., Senior District Judge, Presiding

                          Submitted December 3, 2013**
                            San Francisco, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: GOULD and PAEZ, Circuit Judges, and HUFF, District Judge.***

      Plaintiff-Appellant Mohinder Singh (“Singh”) appeals the district court’s

order (1) enforcing a settlement agreement that resulted in the dismissal of his

complaint, and (2) denying as moot his motion for leave to amend his complaint.

We affirm.

      Imprisoned after a DUI and classified as a medium security inmate due to a

history of “sexual misconduct,” Singh filed a 42 U.S.C. § 1983 complaint against

various Nevada officials, alleging Fourteenth Amendment violations and

challenging his custody classification. Singh alleged that his reclassification

petitions were consistently denied without constitutional due process, such as a

hearing or the opportunity to put on witnesses or produce documents detailing his

eligibility for minimum custody.

      On May 25, 2011, Singh told the State by letter that he would dismiss his

complaint if provided with a “full classification hearing.” On May 26, the State

sought to “clarify the terms of a settlement . . . to resolve this dispute,” offering

Singh a “Full Classification Hearing,” with “the opportunity to present documents

and witnesses” in exchange for the dismissal of Singh’s complaint. The State



        ***
             The Honorable Marilyn L. Huff, District Judge for the U.S. District
Court for the Southern District of California, sitting by designation.

                                            2
wrote: “If you accept this proposed settlement, please let me know and I will begin

drafting the necessary documents.” By letter dated May 31, Singh accepted the

State’s terms, writing: “I accept this proposed settlement and . . . you may begin to

draft the necessary documents.”

      The State then drafted a settlement agreement that provided for (1) a full

classification hearing, and (2) dismissal of Singh’s complaint. Singh never signed

the settlement agreement, which the State sought to enforce as a valid, binding, and

enforceable contract. Applying Nevada contract law, the district court enforced the

settlement agreement and denied as moot Singh’s motion for leave to amend his

complaint. The district court determined that Singh’s May 31 letter “constituted an

unambiguous acceptance of [the State’s] counteroffer and therefore formed an

enforceable contract between the parties.” This appeal followed.

      We review a district court’s decision to enforce a settlement agreement for

an abuse of discretion. See Kirkland v. Legion Ins. Co., 343 F.3d 1135, 1140 (9th

Cir. 2003). Similarly, we review a district court’s decision to deny leave to amend

a complaint for an abuse of discretion. United States v. Corinthian Colleges, 655

F.3d 984, 995 (9th Cir. 2011). Finally, the “construction and enforcement of

settlement agreements are governed by principles of local law,” even where the

underlying cause of action is federal. Jones v. McDaniel, 717 F.3d 1062, 1067 (9th


                                          3
Cir. 2013) (internal quotation marks omitted). In Nevada, “a settlement agreement

is a contract,” and “its construction and enforcement are governed by principles of

contract law.” May v. Anderson, 119 P.3d 1254, 1257 (Nev. 2005).

      Singh argues that the district court abused its discretion in enforcing the

settlement agreement for two reasons: (1) Singh never signed the agreement, and

(2) the parties misunderstood each other. We disagree. Singh’s signature was not

a precondition to enforcement of the agreement. Because the parties agreed in

their letters upon the essential terms of the agreement—dismissal of Singh’s

complaint in exchange for a full classification hearing—“[t]he fact that [Singh]

refused to sign . . . is inconsequential to the enforcement of the documented

settlement agreement.” Id. at 1259. Singh’s argument that no contract could be

formed because he did not sign the settlement agreement is simply not the law.

Also, Singh’s alleged misunderstanding is a product of hindsight. The State’s May

26 letter told Singh it was “critical” for him to understand that the settlement would

guarantee him not automatic reclassification, but rather “a Full Classification

Hearing with the opportunity to present documents and witnesses.” Singh clearly

and unequivocally accepted the State’s May 26 counteroffer with his May 31

response: “I accept this proposed settlement and . . . you may begin to draft the

necessary documents.”


                                          4
      The parties’ agreement was valid under Nevada law, which requires, “for an

enforceable contract, an offer and acceptance, meeting of the minds, and

consideration.” Id. at 1257.1 After Singh offered on May 25 to dismiss his

complaint, the State’s May 26 letter constituted a valid counteroffer. Singh’s May

31 letter unequivocally accepted that counteroffer, and as an unqualified

acceptance, it represented a meeting of the minds. See Certified Fire Prot., Inc. v.

Precision Constr., Inc., 283 P.3d 250, 255 (Nev. 2012) (“A meeting of the minds

exists when the parties have agreed upon the contract’s essential terms.”). The

State’s counteroffer was also supported by consideration: In exchange for

dismissal of Singh’s complaint, the State offered to provide a full classification

hearing; in exchange for that hearing, Singh offered to dismiss his complaint. See

Zhang v. Eighth Judicial Dist. Court, 103 P.3d 20, 24 n.22 (Nev. 2004) (noting that

consideration requires something that is “bargained for and given in exchange for

an act or promise”), abrogated on other grounds by Buzz Stew, LLC v. City of

North Las Vegas, 181 P.3d 670 (Nev. 2008). Both parties received something they

wanted, and both gave up something in return.



      1
        Singh’s argument that, as a non-native English speaking inmate, he “is not
equally situated to prison authorities [or] able to negotiate an arms length
transaction,” and therefore that “it is inappropriate to apply traditional contract
principles” to his case, is unavailing. See, e.g., Jones, 717 F.3d at 1066-69.

                                          5
      The district court’s conclusion that an enforceable contract was formed by

the parties’ communications was part of the normal process by which district

courts may recognize that disputing parties have settled a suit by their

communications including offer, acceptance, adequate specificity, and mutual

consideration. This was not an abuse of discretion.

      Finally, the district court did not abuse its discretion when it denied as moot

Singh’s motion to amend his complaint. Singh’s additional constitutional claims

were precluded by enforcement of the settlement agreement, and this court “may

affirm the district court’s holding on any ground raised below and fairly supported

by the record.” Columbia Pictures Indus., Inc. v. Fung, 710 F.3d 1020, 1030 (9th

Cir. 2013) (internal quotation marks omitted).2 Under the terms of the settlement

agreement, the State offered to hold a full classification hearing “[i]n exchange for

dismissal of [Singh’s] complaint.” Thus, when the district court enforced the

settlement agreement, it immediately (and by implication) dismissed Singh’s

complaint. That Singh sought to amend his complaint by adding two new



      2
         The State argued in the district court that “[t]he filing of an amended
complaint asserting claims arising out of the identical factual allegations would be
futile because the amended complaint will be barred by preclusion doctrines
following enforcement of the settlement.” Because the State argued in the district
court that preclusion barred Singh’s amended complaint, we may rely on that
doctrine.

                                          6
constitutional claims is of no moment; because all of Singh’s claims relate to his

classification as a sex offender, all “could have been raised” in his initial complaint

and all are precluded under principles of res judicata. Allen v. McCurry, 449 U.S.

90, 94 (1980).

      AFFIRMED.




                                           7